Opinion filed January 29, 2010 











 








 




Opinion filed January 29,
2010 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00319-CR
                                 __________
 
                                         ADRIAN VILLA, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 70th District Court
 
                                                           Ector
County, Texas
 
                                                 Trial
Court Cause No. A-35,566
 

 
                                             M
E M O R A N D U M   O P I N I O N
The
trial court convicted Adrian Villa, upon his plea of guilty, of the offense of
violation of a protective order and assessed his punishment at confinement for
two years and a $750 fine.  Pursuant to the plea bargain agreement, the trial
court suspended the imposition of the confinement portion of the sentence and
placed appellant on community supervision for two years.  We dismiss.




The
record before this court reflects that appellant waived his right to appeal and
that there are no pretrial motions raising jurisdictional issues ruled upon by
the trial court.  On December 2, 2009, the clerk of this court wrote the
parties advising them that it appeared appellant may have waived his right to
appeal and directing appellant to respond in writing on or before December 17,
2009, showing grounds for continuing the appeal.  There has been no response to
our December 2 letter.
Therefore,
the appeal is dismissed.
 
PER CURIAM
 
January 29, 2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.